Order filed April 13, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00185-CV
                                   ____________

                   NOBLE DRILLING (U.S.) LLC, Appellant

                                           V.

                           ERIC WHEELER, Appellee


                    On Appeal from the 434th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 21-DCV-287270

                                      ORDER

      On April 4, 2022, appellee was requested to file within seven days a response
to a motion for emergency stay and motion to expedite this appeal filed by appellant,
in association with a trial court order to pay daily maintenance and cure benefits to
appellee. On April 8, 2022, appellee filed a motion for an extension to May 16,
2022 to file his response to the motion.
      Appellant filed a brief and alternatively petition for writ of mandamus on
March 31, 2022. Appellee has filed an unopposed motion for extension of time to
file appellee’s response to appellant’s petition for writ of mandamus, which we
construe as including a request to extend time to file appellee’s brief.

      Appellant Noble Drilling (U.S.) LLC’s opposed motion for emergency stay
and motion to expedite appeal is granted in part. The court temporarily stays the
trial court’s March 2, 2022 order pending filing of appellee’s response and until
further order of this court. Additional relief requested in the motion remains under
consideration.

      Appellee’s motion for extension to file appellee’s response to appellant’s
motion for emergency stay and motion to expedite the appeal is granted. Appellee’s
response is due May 16, 2022.

      Appellee’s unopposed motion for extension of time to file appellee’s response
to appellant’s petition for writ of mandamus, which we construe as including a
request to extend time to file appellee’s brief, is granted. Appellee’s brief or
alternatively response to petition for writ of mandamus is due May 20, 2022. No
further extensions of this deadline will be granted absent exceptional circumstances.

                                        PER CURIAM

Panel Consists of Justices Jewell, Zimmerer, and Hassan.




                                           2